DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,887,622. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely an obvious variation of the patented claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-13, 16-27, 34-39, 47-51 and 53 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Khoury.
There is disclosed in Khoury a beverage preparation machine 23 for dispensing beverages, comprising: a housing; a first reservoir station (housing base); a first reservoir for containing an aqueous medium (inherently taught), mounted within the housing and connectable to the first reservoir stati0n (housing base); a heater (inherently taught) in fluid communication with the first reservoir station, to heat the aqueous medium from the reservoir for mixture with a beverage ingredient; an auxiliary module station (second reservoir station) 1, 2; a removable auxiliary module (second reservoir) 14 being connectable to the auxiliary module station (second reservoir station); wherein the auxiliary module (second reservoir) includes temperature control means.
In regards to claims 13 and 21, the recitation of a chilling module or pre-heating module is not structurally definitive, the module disclosed in Khoury is capable of storing a liquid at a chilled temperature or heated temperature.
In regards to claims 16-19, 36-39 and 49-51 the recited temperature of the aqueous medium is a user preference, the reservoir of Khoury is capable of containing a aqueous medium at any of the recited temperature ranges.
In regards to claim 20, filtration of an aqueous medium can be accomplished by the use of high temperatures, any heating of the aqueous medium in the reservoir of Khoury over a temperature designed to kill bacteria or other germs can be considered filtration.
In regards to claim 22, an electric communication is provided between the auxiliary module and the beverage device, thus it can be argued that the auxiliary module is a telemetry unit.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khoury in view of Keith ‘512.
Keith discloses that it is known in the art to make use of a thermoelectric cooler (TEC; figs. 5 and 7) in order heat and cool liquids for the preparation of a beverage.
It would have been obvious to one skilled in the art to provide the module of Khoury with the thermoelectric cooler disclosed in Keith, in order to provide either heated or cooled liquids for the preparation of the beverages.
Claims 40 and 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khoury in view of Webster et al. ‘718.
Webster discloses that it is known I the art to make use of a thermal insulation on a reservoir to preserve temperatures of the aqueous medium therein.
	It would have been obvious to one skilled in the art to provide the reservoir of Khoury with the insulation material taught in Webster, in order to preserve the temperature of the aqueous medium as long as possible.
Allowable Subject Matter
Claims 15, 28-33 and 41-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Cahen et al., Ozanne et al. and Kollep et al. are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761